EXHIBIT 10.36

AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT

This Amendment Number One effective as of July 9, 2010 (the “Amendment”) amends
that certain Change of Control Agreement dated April 22, 2003 (the “Agreement”)
by and between SciClone Pharmaceuticals, Inc. (the “Company”) and Hans P. Schmid
(“Employee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed them in the Agreement.

RECITALS

A.    The Board of Directors of the Company (the “Board”) has previously
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Employee, notwithstanding the possibility or occurrence of a Change in Control
(as defined below) of the Company.

B.    The Board believes that it is imperative to provide Employee with certain
severance benefits upon Employee’s termination of employment following a Change
in Control that will provide Employee with enhanced financial security and
provide sufficient incentive and encouragement to Employee to remain with the
Company following a Change in Control.

AGREEMENT

NOW, THEREFORE, in consideration of the promises, terms and conditions set forth
in this Agreement, the parties agree as follows:

1. Amendment.

 

  (a) The following provision shall be added to Section 2(a) of the Agreement:

“(iv) The Employee shall be entitled to receive a separation bonus equal to the
gross amount of fifty percent (50%) of the average of the Employee’s annual
performance bonus paid for the two (2) most recent fiscal years for which
bonuses have been paid prior to the termination date.”

2. Miscellaneous. This Amendment may be executed in counterparts, each of which
will be an original and both of which together will constitute one and the same
instrument. Except as provided herein the terms of the Agreement are not amended
in anyway and shall continue in full force and effect.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

Please sign and date this letter on the spaces provided below to acknowledge
Employee’s acceptance of the terms of this Amendment.

 

    Sincerely,     SciClone Pharmaceuticals, Inc.       By:  

    /s/  F. Blobel

          Friedhelm Blobel           President and Chief Executive Officer

Agreed to and Accepted:

      Date: March 18, 2011    

    /s/  Hans P. Schmid

      NAME